DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/FR2018/053284 12/13/2018
FOREIGN APPLICATIONS
FRANCE 1762303 12/15/2017
	This office action is in response to Applicant’s amendment submitted August 17, 2022.  Claims 1-4, 6-10, and 12-16 are pending.
	The rejection of claim(s) 1-4, 6, 9-10, and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang is withdrawn.  Zhang teaches a step using 1N HCl, which does not meet the limitation “wherein no step of said method is carried out at a pH lower than 6.”  Because Zhang is silent about molecular weight and acid treatment could theoretically lower molecular weight, the claimed molecular weight is not inherent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulino (Carbohydrate Polymers 64 (2006) 98-103).
Paulino teaches a method wherein chrysalides of silkworm were treated with HCl to remove catechols and Ca, Mg, and K, then treated with 1M NaOH at 80°C for 24 hours.  See page 99, Section 2.2.  The chitin was deacetylated to yield chitosan.  See page 99, Section 2.2.  The molecular weight of the chitosan was 3.29 X 106 to 5.9 X 106.  See page 102, Table 4.  The molecular weight was measured using a different method and was measured as chitosan.  Although the method for measuring molecular weight is different than what is claimed, the molecular weight is more than triple what is claimed, so the differences in measurement would not be significant enough to arrive at a number lower than what is claimed.  The molecular weight for the chitin from which the chitosan was obtained would be expected to be even higher than that for chitosan, and certainly not lower because the conditions for deacetylation cannot result in an increase in molecular weight.  The removal of proteins and catechols were efficient, suggesting a great purity of the product.  See page 101, paragraph bridging left and right columns.  The final products were of high purity chitin and high purity chitosan.  See page 102, Conclusion.
Paulino does not teach the purity levels of the product other than “great,” and “high,” but because the process and source for preparing the chitin is the same as is claimed but for the use of acid, the resulting chitin should have the same properties.  The acid treatment step is for removal of catechols and minerals (Section 2.2), so there is no basis to assume that acid treatment would result in a less pure product.
Response to Arguments
Applicant argues that strong acid was used, so the claimed process is different from Paulino’s process and the resulting products would not be the same.  This argument is not persuasive because Paulino teaches the molecular weight and teaches that the purity level is high, and that removal of proteins and catechols was efficient.  Paulino teaches an additional purification step (acid), but the methods are otherwise the same and the molecular weight remained high, so the same chitin and chitosan products would be expected to be obtained.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). See MPEP 2113.
 Applicant argues that Figure 6 in Paulino shows the presence of a possible impurity.  This argument is not persuasive because claims 1-2 require a low percentage of amino acids and ash.  Paulino teaches that proteins and minerals were removed.  The peak shown in Figure 6 of Paulino would not be ash because it is a carbon NMR spectrum and ash is comprised of minerals, but it could theoretically be due to lipids, so claim 3 is removed from this rejection.

Conclusion
Claims 1-2, 13, and 15-16 are rejected.  Claims 4, 6-10, 12, and 14 are allowed.  Claim 3 is objected to as depending from a rejected base claim.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623